Exhibit 10.7


ASSIGNMENT AND ASSUMPTION OF
PURCHASE AND SALE CONTRACT


This Assignment and Assumption of Purchase and Sale Contract ("Assignment") is
entered into between KBS Capital Advisors LLC, a Delaware limited liability
company ("Assignor"), and KBS Legacy Partners Poplar LLC, a Delaware limited
liability company ("Assignee"), as of December 28, 2011 (the "Effective Date").
RECITALS
A.    Pursuant to the terms of that certain Purchase and Sale Contract dated as
of December 9, 2011, as previously assigned pursuant to that certain Assignment
and Assumption of Purchase and Sale Contract by and between Legacy Partners
Residential LLC and Assignor of even date herewith (the "Prior Assignment" and
collectively, the "Purchase Agreement"), Assignor agreed to acquire the Property
(as such term is defined in the Purchase Agreement) commonly referred to as the
Avalon at Poplar Creek Apartments in Schaumburg, Illinois subject to and in
accordance with the terms of the Purchase Agreement.
B.    Assignor desires to assign, without recourse, representation or warranty,
all of its rights, benefits, liabilities and obligations arising under the
Purchase Agreement (and related documents) to Assignee, and Assignee desires to
assume all of said rights, benefits, liabilities and obligations.
NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
1.Recitals. The above recitals are incorporated herein by reference.
2.    Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, the following
to Assignee: i) all of Assignor's rights, interests, liabilities and obligations
in and to the Property, ii) all of Assignor's rights, interests, liabilities and
obligations under the Purchase Agreement (and related documents), and iii) all
of Assignor's rights in and to the Deposit (as defined in the Purchase
Agreement) previously deposited into escrow by Assignor in accordance with the
terms of the Purchase Agreement. Assignee hereby assumes all such rights,
interests, liabilities and obligations, and joins in all representations,
warranties, releases, and indemnities, of Assignor under the Purchase Agreement
(and related documents) relating to the Property, the Purchase Agreement (and
related documents) and the Deposit assigned to it above. Concurrent with the
delivery of this Assignment, Assignee will deliver to Assignor an amount equal
to the Deposit as reimbursement therefor and concurrently therewith Assignor
will use such funds to promptly repay to KBS-Legacy Apartment Community REIT
Venture, LLC (the "Venture LLC") the $250,000 previously advanced by the Venture
LLC to Legacy Partners Residential LLC to enable it to make the Deposit as
referenced in the Prior Assignment.
3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties' successors and assigns.

Purcahse Agreement Assignment No.2 - Poplar Creek
1
 

--------------------------------------------------------------------------------


4.    Attorneys' Fees. In the event of any controversy, claim, dispute,
arbitration, or litigation between the parties hereto to enforce or interpret
any of the provisions of this Assignment or any right of either party hereto,
the non-prevailing party to such controversy, claim, dispute, arbitration or
litigation agrees to pay to the prevailing party all costs and expenses,
including reasonable attorneys' fees and costs, court or dispute resolution
costs, arbitrator's, mediator's, consultant's and expert witness' fees and costs
incurred by the prevailing party, including, without limitation, fees incurred
during trial or resolution of any action or dispute and any fees incurred as a
result of an appeal from a judgment entered in any such matter. A prevailing
party shall include without limitation (a) a party who dismisses an action in
exchange for sums due, or (b) the party determined to be the prevailing party by
a court of law. The terms of this Section 4 shall survive the termination of the
Purchase Agreement.
5.    Release Under Purchase Agreement. Upon consummation of the transactions
contemplated by the Purchase Agreement, Assignor shall be automatically released
from its obligations under the Purchase Agreement.
6.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. Each counterpart
may be delivered by facsimile transmission or other electronic means and such
shall be deemed effective as if original. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK.
SIGNATURES FOLLOW.]





Purcahse Agreement Assignment No.2 - Poplar Creek
2
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned hereby duly execute this Assignment and
Assumption of Purchase and Sale Contract to be effective as of the Effective
Date set forth above.


ASSIGNOR:


KBS CAPITAL ADVISORS LLC, a Delaware limited liability company






By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer




ASSIGNEE:


KBS LEGACY PARTNERS POPLAR LLC,
a Delaware limited liability company


By:    KBS LEGACY PARTNERS PROPERTIES LLC,
a Delaware limited liability company,
its sole member


By:    KBS LEGACY PARTNERS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS LEGACY PARTNERS APARTMENT REIT, INC.,
a Maryland corporation,
its sole general partner




By:    /s/ Guy K. Hays
Name:    Guy K. Hays
Title:     Executive Vice President



Purcashe Agreement No.2 -
Poplar Creek
Signature Page
3
 